IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-59,268-02


EX PARTE HECTOR HERNANDEZ





HABEAS CORPUS APPLICATION
FROM CAUSE NO. W00-44941-I FROM THE CRIMINAL DISTRICT COURT
NUMBER 2 OF DALLAS COUNTY 


 Per curiam


O R D E R


 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex.Crim.App. 1967). Applicant was convicted of robbery and
sentenced to imprisonment for twenty-five years.  His conviction was affirmed on direct appeal. 
Hernandez v. State, No. 05-01-00223-CR (Tex. App. - Dallas, 2003).
	On July 5, 2005 Applicant filed this application in the district court, raising a number of
grounds for review.  On July 12, 2005, the trial court entered orders designating issues.  The habeas
record has been forwarded to this Court prematurely. We remand this application to Dallas County
to allow the trial court to enter findings of fact and conclusions of law.
	The District Clerk of Dallas County is ordered to forward these applications to this Court
after the judge of the Criminal Court Number 2 enters  findings of fact and conclusions of law.
 IT IS SO ORDERED THIS THE 14th DAY OF DECEMBER, 2005.
DO NOT PUBLISH